*511The court correctly sentenced defendant according to the law in effect in 2000, when the crime was committed. CPL 440.46 deals only with resentencing applications, not the initial imposition of sentence; in any event, that provision did not become effective until October 7, 2009, which was after defendant’s sentencing. Since defendant received the minimum sentence permitted by law, we have no authority to reduce that sentence as a matter of discretion in the interest of justice (see CPL 470.20 [6]). Concur — Saxe, J.E, Sweeny, Acosta, DeGrasse and Abdus-Salaam, JJ.